MEMORANDUM **
Gerardo Hernandez-Castaneda, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision upholding an immigration judge’s denial of his motion to terminate removal proceedings because he should *141have a right, pursuant to international human rights law, to live and work wherever he chooses. We have jurisdiction under 8 U.S.C. § 1252(a), and deny the petition for review.
The BIA properly upheld denial of Hernandez-Casteneda’s motion to terminate removal proceedings because “[i]n enacting statutes, Congress is not bound by international law; if it chooses to do so, it may legislate contrary to the limits posed by international law.” See Alvarez-Mendez v. Stock, 941 F.2d 956, 963 (9th Cir.1991) (quotation and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.